§
    LARRY LESHAWN THOMAS, JR.,                                               No. 08-19-00112-CR
                                                         §
    Appellant,                                                                  Appeal from the
                                                         §
    v.                                                                  264th Judicial District Court
                                                         §
    THE STATE OF TEXAS,                                                     of Bell County, Texas
                                                         §
    Appellee.                                                                    (TC# 77,982)
                                                         §

                                                OPINION

         After a jury trial, Appellant, Larry Leshawn Thomas, Jr., appeals his conviction of the

offense of “felony-murder” prosecution under Section 19.02(b)(3), Texas Penal Code, which,

among other things, provides that a person commits murder if he causes a person's death during

the commission of a “felony, other than manslaughter.” Appellant contends the trial court erred in

instructing the jury to view his conduct “from the standpoint of an ordinary and prudent person in

the same circumstances as the defendant[,]” rather than from Appellant’s standpoint. We affirm. 1

                                              BACKGROUND

                                            Factual Background

         On September 5, 2017, at around 8:30 p.m., the victim, Jose Hernandez (“Hernandez”),

and Johnny Delgado (“Delgado”) made a quick purchase at a Dollar General store. Hernandez was

driving the vehicle and Delgado was the passenger. Delgado testified that as he and Hernandez



1
 This appeal was transferred from the Third Court of Appeals, and we apply the precedent of that Court to the
extent required by TEX.R.APP.P. 41.3.
drove out of the store parking lot, Hernandez caught a glimpse of Appellant—whom he allegedly

had prior friction with—drive into the store parking lot. Hernandez turned back around into the

store parking lot and parked his vehicle alongside Appellant’s. Appellant and Hernandez began to

argue as they remained inside their respective vehicles. The testimony is conflicting as to the

following sequence of events. According to Delgado’s testimony, Appellant exited his vehicle and

asked Hernandez if he wanted to fight as he lifted his shirt, displaying a pistol. At trial, Appellant

denied ever raising his shirt and displaying a weapon, claiming his pistol remained in his vehicle

during the altercation. Delgado also admitted to the presence of a weapon—a hatchet—in the

vehicle; however, Delgado testified the hatchet remained under the seat during the verbal

altercation and was neither used physically nor as a display of force against Appellant. Appellant

testified that as he and Hernandez argued, he approached Hernandez’s vehicle and saw what he

thought was a hammer in Delgado’s lap, which Hernandez later allegedly held up as he threatened

Appellant.

       After their verbal altercation, Appellant returned to his vehicle and left the store parking

lot, with Hernandez and Delgado following behind. Appellant testified after he turned out of the

parking lot, he noticed Hernandez behind him and out of fear of Hernandez possibly having a gun,

Appellant shot in the air. Delgado testified to hearing two gunshots fired from Appellant’s vehicle.

        Hernandez pursued Appellant into a neighborhood and after a series of turns in an attempt

to evade Hernandez, Appellant stopped his vehicle, turned off his vehicle lights, exited his vehicle,

and fired two shots at Hernandez’s vehicle. Hernandez, who was 151.4 feet away from Appellant,

was fatally struck in the neck.

       At trial, Appellant admitted to firing his weapon in the direction of Hernandez’s vehicle

and conceded to committing the elements of the charged offense; however, Appellant claimed he



                                                  2
acted in self-defense. At Appellant’s request, the jury charge included the definitions of reasonable

belief, deadly force, and a self-defense instruction.

                                     Procedural Background

       Appellant was indicted for intentionally and knowingly committing or attempting to

commit an act clearly dangerous to human life, to-wit: discharging a firearm at or in the direction

of one or more individuals in a vehicle, including Jose Hernandez, that caused the death of Jose

Hernandez while Appellant was in the course of and in furtherance of the commission or attempt

of said felony. The jury returned a guilty verdict and assessed punishment at 42.5 years’

confinement in the Texas Department of Criminal Justice Institutional Division. This appeal

followed.

                                           DISCUSSION

                                                Issue

       Appellant’s sole issue on appeal is whether he suffered egregious harm by the trial court’s

self-defense instruction in the jury charge.

                                        Standard of Review

       Texas Code of Criminal Procedure Article 36.14 requires a trial court to deliver a charge

to the jury setting forth the applicable law of the case. Beltran De La Torre v. State, 583 S.W.3d

613, 617 (Tex.Crim.App. 2019). When assessing a jury charge error, we review the alleged error

under a two-step analysis, considering “(1) whether error existed in the charge; and (2) whether

sufficient harm resulted from the error to compel reversal.” Ngo v. State, 175 S.W.3d 738, 744

(Tex.Crim.App. 2005). A trial court commits error subject to review if it includes a defensive

issue in its jury charge and fails to do so correctly. Vega v. State, 394 S.W.3d 514, 519

(Tex.Crim.App. 2013). Upon a finding of error in the jury charge, we next determine whether the



                                                  3
defendant timely objected to the error to determine the adequate level of harm required for reversal.

Marshall v. State, 479 S.W.3d 840, 843 (Tex.Crim.App. 2016)(citing Almanza v. State, 686

S.W.2d 157, 171 (Tex.Crim.App. 1984)). If the defendant failed to timely object to the jury

instruction, reversal is required only if the error was “so egregious and created such harm that the

defendant did not have a fair and impartial trial.” Marshall, 479 S.W.3d at 843.

        An egregious harm determination “must be based on a finding of actual rather than

theoretical harm.” Arrington v. State, 451 S.W.3d 834, 840 (Tex.Crim.App. 2015)(quoting Cosio

v. State, 353 S.W.3d 766, 777 (Tex.Crim.App. 2011)). To determine whether charge error is

egregious, we have traditionally considered “(1) the entirety of the jury charge itself, (2) the state

of the evidence, (3) counsel’s arguments, and (4) any other relevant information revealed by the

entire trial record.” Marshall, 479 S.W.3d at 843. Egregious harm is a difficult standard to meet

and neither party bears the burden on appeal to show harm; instead, courts must examine the entire

record to determine whether appellant suffered actual harm as a result of the alleged error.

Marshall, 479 S.W.3d at 843.

                                          Applicable Law

       The use of force against another is justifiable as self-defense “when he reasonably believes

that the force is immediately necessary to protect himself from the other person’s use or attempted

use of unlawful force.” Elizondo v. State, 487 S.W.3d 185, 196 (Tex.Crim.App. 2016)(citing

TEX.PENAL CODE ANN. § 9.31(a)). The use of deadly force is justifiable under Section 9.31 when

the actor “reasonably believes deadly force is immediately necessary to protect himself against the

[aggressor’s] use or attempted use of unlawful deadly force.” Jordan v. State, 593 S.W.3d 340,

343 (Tex.Crim.App. 2020)(citing TEX.PENAL CODE ANN. § 9.32(a)).

       It is well-established in Texas that in claiming self-defense, the actor is held to the standard



                                                  4
of “an ordinary and prudent man in the same circumstances as the actor.” Valentine v. State, 587

S.W.2d 399, 403 (Tex.Crim.App. 1979)(citing TEX.PENAL CODE ANN. § 1.07(31)); Bennett v.

State, 726 S.W.2d 32, 37-38 (Tex.Crim.App. 1986)(the reasonableness of the accused’s conduct

“must be judged from the standpoint of the accused at the instant he responds to the attack.”);

Turner v. State, 87 S.W.3d 111, 117 (Tex.Crim.App. 2002)(self-defense law was correctly stated

when the jury was informed “that the law required it to consider appellant’s self-defense claim

from the standpoint of an ‘ordinary and prudent person’”).

                                              Analysis

       Under the two-prong analysis, we begin by determining whether the trial court erred in the

jury charge. Appellant argues the jury charge incorrectly stated the law on self-defense. The

pertinent section of the jury charge reads as follows:

                                                      VIII.

                [Paragraph 8:] Upon the law of self defense, you are instructed that a person
       is justified in using force against another when and to the degree he reasonably
       believes the force is immediately necessary to protect himself against the other
       person’s use or attempted use of unlawful force. Except, the use of force against
       another is not justified:

               in response to verbal provocation alone; or

               if the actor provoked the other’s use or attempted use of unlawful force,
       unless the actor abandons the encounter, or clearly communicates to the other
       his/her intent to do so reasonably believing he/she cannot safely abandon the
       encounter; and the other nevertheless continues or attempts to use unlawful force
       against the actor.

               A person is justified in using deadly force against another if he would be
       justified in using force against the other in the first place, as above set out, and when
       he reasonably believes that such deadly force is immediately necessary to protect
       himself against the other person’s use or attempted use of unlawful deadly force.

               The term ‘deadly force’ is force that is intended or known by the person
       using it to cause, or in the manner of its use or intended use is capable of causing
       death or serious bodily injury.


                                                  5
               By the term ‘serious bodily injury’ is meant bodily injury that creates a
       substantial risk of death or that causes death, serious permanent disfigurement, or
       protracted loss or impairment of the function of any bodily member or organ.

               By the term ‘reasonable belief’ as herein used is meant a belief that would
       be held by an ordinary and prudent person in the same circumstances as defendant.

                                                IX

               [Paragraph 9:] Now if you find from the evidence beyond a reasonable doubt
       that on the occasion in question the defendant, Larry Leshawn Tomas, Jr., did commit
       the offense of murder, but you further find from the evidence, as viewed from the
       stand point of an ordinary and prudent person in the same circumstances as
       defendant that at the time, from the words or conduct, or both, of Jose Hernandez, it
       reasonably appeared to an ordinary and prudent person in the same circumstances as
       the defendant that the life of defendant was in danger and there was created, as viewed
       from the stand point of an ordinary and prudent person in the same circumstances as
       defendant, a reasonable expectation or fear of death or serious bodily injury to the
       defendant from the use of unlawful deadly force at the hands of Jose Hernandez, and
       that acting under such apprehension and reasonably believing that the use of deadly
       force on his part was immediately necessary to protect himself against Jose
       Hernandez use or attempted use of unlawful deadly force, the defendant shot the said
       Jose Hernandez with a firearm, then you should acquit the defendant on the grounds
       of self-defense; or if you have a reasonable doubt thereof, then you should give the
       defendant the benefit of that doubt and say by your verdict ‘Not Guilty.’ [Emphasis
       added].

Appellant argues the phrase “as viewed from the standpoint of an ordinary and prudent person in

the same circumstances as defendant that at the time[,]” in Paragraph 9 was egregious, and should

have been replaced with “view the reasonableness of the defendant’s actions solely from the

defendant’s standpoint.” Because the jury was not instructed to view Appellant’s conduct solely

from Appellant’s standpoint, Appellant claims he suffered egregious harm. Appellant asserts the

jury is required to “climb into the head of the accused person to view the defendant’s actions from

his standpoint[.]” We disagree.

       Appellant is correct in stating the jury must assess Appellant’s conduct from Appellant’s

standpoint; however, the law requires both a subjective and objective assessment of Appellant’s

conduct. Werner v. State, 711 S.W.2d 639, 645 (Tex.Crim.App. 1986)(“Although the test assumes


                                                6
that a defendant may act on appearances as viewed from his standpoint . . . the test also assumes

the ordinary prudent man test of tort law.”)[Internal citations and quotations omitted]; Braughton

v. State, 569 S.W.3d 592, 618 (Tex.Crim.App. 2018)(in Section 9.31 of the Penal Code, “[t]he

phrase ‘reasonably believes’ signifies both that the actor actually believes and that the actor’s

actual belief is reasonable.”).

        Turning to the case at hand, the trial court derived its jury charge directly from Sections

9.31 and 9.32, essentially quoting the Penal Code verbatim. TEX.PENAL CODE ANN. § 9.31, § 9.32.

This Court has previously held when a jury charge mirrors the language of the Penal Code and

does not provide additional instructions that may mislead the jury, the trial court did not commit

error. Rowden v. State, 696 S.W.2d 490, 492 (Tex.App.—El Paso 1985, no pet.)(concluding

inclusion of language from the relevant statute in the charge did not deprive defendant of a fair

and impartial trial). The Penal Code does not require the jury to assess the defendant’s conduct

solely from the defendant’s standpoint as Appellant asserts; the term “reasonably believes” is

repeatedly used throughout the jury charge, which the Penal Code defines as “a belief that would

be held by an ordinary and prudent man in the same circumstances as the actor.” TEX.PENAL CODE

ANN. § 1.07(42). Furthermore, Appellant specifically requested the Penal Code’s definition be

included in the charge, which the trial court granted. The statute itself, and application of the statute

by Texas courts, makes evident the statute requires the jury to assess the situation from the

standpoint of an ordinary and prudent person, rather than from the actor’s standpoint alone.

        To hold the jury should have been instructed to assess the situation solely from Appellant’s

standpoint would rewrite well-established law. If this Court were to hold accordingly, we would

eliminate the reasonableness standard and replace it with one that is purely subjective. The

consequences of such a holding would remove the rooted safeguards of self-defense claims, leave



                                                   7
victims to the mercy of their aggressors, and promote legal opportunism. The reasonable belief

standard is “employed precisely to avoid different applications of the law . . . to defendants of

different races, creed, color, sex or social status.” Gonzales v. State, 689 S.W.2d 900, 903

(Tex.Crim.App. 1985). The law cannot be based on one’s mere belief that he or she acted

proportionately in the situation, especially when the conduct involves the taking of another’s life.

       We hold the trial court legally stated the law on self-defense in the jury charge. This Court

finds no error in the trial court’s jury charge self-defense instruction, which obviates the need for

us to determine whether Appellant suffered egregious harm. See Marshall, 479 S.W.3d at 843.

Appellant’s sole issue is overruled.

                         CERTIFICATION OF RIGHT TO APPEAL

       We note that the trial court has certified Appellant's right to appeal in this case, but the

certification does not bear Appellant's signature indicating that he has been informed of his rights

to appeal and to file a pro se petition for discretionary review with the Texas Court of Criminal

Appeals. See TEX.R.APP.P. 25.2(d). We thus find that the certification is defective and that neither

Appellant's attorney nor the trial court has corrected the defective certification.

       To remedy this defect, the Court ORDERS Appellant's attorney, pursuant to Rule 48.4, to

send Appellant a copy of this opinion and this Court's judgment, to notify Appellant of his right to

file a pro se petition for discretionary review, and to inform Appellant of the applicable

deadlines. See TEX.R.APP.P. 48.4, 68. The Court further ORDERS Appellant's attorney to comply

with all the requirements of Rule 48.4. TEX.R.APP.P. 48.4.

                                          CONCLUSION

       For these reasons, we affirm.




                                                  8
November 25, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  9